AGRICULTURAL WORK VEHICLE AND SYSTEM
AND METHOD FOR MONITORING STATE
OF AGRICULTURAL WORK VEHICLE



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated Jan. 15, 2020.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.


35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 and 6 - 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.

Claim 4, line 3; the word “it” is indefinite as to the specific meaning thereof.
Claim 6, line 11; the word “it” is indefinite as to the specific meaning thereof.
Claim 8, line 13; the word “it” is indefinite as to the specific meaning thereof.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windle et al. (4,926,331).



With respect to independent claim 1, Windle et al. set forth a work vehicle comprising:
a vehicle body (160, Fig. 6);
a working machine (trailer; col. 11, lines 66-67) that is attached to the rear of the vehicle body and performs agricultural work (hauling goods; col. 11, lines 53-54);
an engine (Fig. 8) that generates a driving force for movement of the vehicle body and work of the working machine (hauling goods); and
a monitoring device (210 of Fig. 8 along with 78 of Fig. 3) that determines whether there is an abnormality in a temperature of a coolant for cooling the engine (ie. a simple engine coolant temperature gauge meets this limitation).
 
With respect to claim 2, Windle et al. set forth that the monitoring device determines that an abnormality occurs in the temperature of the coolant to the work of the working machine when a current temperature of the coolant is greater than a coolant temperature upper-limit value (when the engine coolant temperature is above the normal operating range, the displayed coolant temperature in 78 of Fig. 3 will show “H” for abnormally high) and a current load of the engine is greater than an engine load upper-limit value (when the engine RPM is above a high set limit the “over rev” indicator 56 will illuminate to indicate that an abnormality has occurred).

With respect to claim 3, Windle et al. set forth that the monitoring device determines that an abnormality occurs in the pressure of the engine oil due to the work of the working machine when a current pressure of the engine oil is less than an engine oil lower-limit value (when the engine oil pressure is below the normal operating range, the displayed oil pressure in 76 of Fig. 3 

will show abnormally low) and a current load of the engine is greater than an engine load upper-limit value (when the engine RPM is above a high set limit the “over rev” indicator 56 will illuminate to indicate that an abnormality has occurred).

With respect to independent claim 6, Windle et al. set forth a system for monitoring a state of an agricultural work vehicle, the system comprising:
a state information receiving device (instrument cluster in Fig. 2) that receives state information of an agricultural work vehicle (Fig. 6; 160) from an agricultural work vehicle when a working machine (trailer; col. 11, lines 66-67) attached to the agricultural work vehicle (160) performs agricultural work (hauling goods; col. 11, lines 53-54);
a monitoring device (210 of Fig. 8 along with 78 of Fig. 3) that determines whether there is an abnormality in a temperature of a coolant for the agricultural work vehicle when the working machine performs work based on the state information (ie. a simple engine coolant temperature gauge meets this limitation); and
a determination result transmitting device that transmits a result of determination to a driver terminal of the agricultural work vehicle when it is determined that an abnormality occurs in the temperature of the coolant (col. 4, lines 10+).

With respect to claim 7, Windle et al. set forth that the state information includes a current temperature of the coolant (78).



With respect to independent claim 8, Windle et al. set forth a method for monitoring a state of an agricultural work vehicle, the method comprising:
causing an agricultural work vehicle (Fig. 6; 160) to acquire state information (Fig. 1; 12) of the agricultural work vehicle when a working machine (trailer; col. 11, lines 66-67) attached to the agricultural work vehicle (160) performs agricultural work (hauling goods; col. 11, lines 53-54);
causing the agricultural work vehicle (160) to transmit the state information of the agricultural work vehicle to a control server (Fig. 1; 20);
causing the control server to determine whether there is an abnormality in a temperature of a coolant (78) for the agricultural work vehicle;
causing the control server to transmit a result of determination to a driver terminal (instrument cluster) of the agricultural work vehicle (Fig. 1) when it is determined that an abnormality occurs in the temperature of the coolant; and
causing the driver terminal to display the result of determination received from the control server to a driver (Fig. 3).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Windle et al. (4,926,331) in view of Matsumoto et al. (2002/0179066).

With respect to claim 4, Windle et al. set forth that the monitoring device determines that an abnormality occurs in the engine when a current temperature of the coolant is greater than a coolant temperature upper-limit value (when the engine coolant temperature is above the normal operating range, the displayed coolant temperature in 78 of Fig. 3 will show “H” for abnormally high).
Windle et al. fail to set forth that the monitoring device determines that an abnormality occurs in the engine when a determination is made that a current fuel temperature is greater than a fuel temperature upper-limit value or less than a fuel temperature lower-limit value.
However, Matsumoto et al. set forth a monitoring device that determines an abnormality when a determination is made that a current temperature of the fuel is greater than an upper-limit value or less than a lower-limit value (abstract).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings at time of the Applicant’s filing to measure fuel temperature and to use that measured temperature as another parameter to determine whether an abnormality occurs in engine operation.
The motivation being that unlike the other measured parameters in Windle et al., determining fuel temperature is used in the evaluation of the fuel evaporative emissions system to determine if the system is operating properly.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 because the prior art fails to teach or suggest that the monitoring device calculates a difference between an outside air temperature of a place in which the agricultural work vehicle is located and a current temperature of the coolant and determines that an abnormality occurs in the temperature of the coolant when the difference departs from a predetermined normal range.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856